Name: Council Implementing Regulation (EU) NoÃ 272/2011 of 21Ã March 2011 implementing Article 16(2) of Regulation (EU) NoÃ 204/2011 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: international affairs;  rights and freedoms;  civil law;  Africa;  cooperation policy
 Date Published: nan

 22.3.2011 EN Official Journal of the European Union L 76/32 COUNCIL IMPLEMENTING REGULATION (EU) No 272/2011 of 21 March 2011 implementing Article 16(2) of Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 16(2) thereof, Whereas: (1) On 2 March 2011, the Council adopted Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya. (2) In view of the gravity of the situation in Libya, additional persons and entities should be included in the list of persons and entities subject to restrictive measures set out in Annex III to Regulation (EU) No 204/2011, HAS ADOPTED THIS REGULATION: Article 1 The persons and entities listed in the Annex to this Regulation shall be included in the list set out in Annex III to Regulation (EU) No 204/2011. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 2011. For the Council The President C. ASHTON (1) OJ L 58, 3.3.2011, p. 1. ANNEX Persons and entities referred to in Article 1 Persons Name Identifying information Reasons Date of listing 1. Mohamed Abou El-Kassim Zouai Secretary General of the General People's Congress; implicated in repressive actions against demonstrators 21.3.2011 2. Baghdadi Al-Mahmoudi Prime Minister of Colonel Qadhafis Government; implicated in repressive actions against demonstrators 21.3.2011 3. Mohamad Mahmoud Hijazi Minister for Health and Environment in Colonel Qadhafis Government; implicated in repressive actions against demonstrators 21.3.2011 4. Abdelhaziz Zlitni Ministre for Planning and Finance in Colonel Qadhafis Government; implicated in repressive actions against demonstrators 21.3.2011 5. Mohamad Ali Houej Minister for Industry, Economy and Trade in Colonel Qadhafis Government; implicated in repressive actions against demonstrators 21.3.2011 6. Abdelmajid Al-Gaoud Minister for Agriculture, Animal and Maritime Resources in Colonel Qadhafis Government 21.3.2011 7. Ibrahim Zarroug Al-Charif Minister for Social Affairs in Colonel Qadhafis Government; implicated in repressive actions against demonstrators 21.3.2011 8. Abdelkebir Mohamad Fakhiri Minister for Education, Higher Education and Research in Colonel Qadhafis Government; implicated in repressive actions against demonstrators 21.3.2011 9. Mohamad Ali Zidane Minister for Transport in Colonel Qadhafis Government; implicated in repressive actions against demonstrators 21.3.2011 10. Moussa Mohamad Koussa Ministre for Foreign Affairs in Colonel Qadhafis Government; implicated in repressive actions against demonstrators 21.3.2011 11. Abdallah Mansour Close collaborator of Colonel Qadhafis, senior role in security services and former director of radio and television; implicated in repressive actions against demonstrators 21.3.2011 Entities Name Identifying information Reasons Date of listing 1. Economic and Social Development Fund (ESDF) Qaser Bin Ghasher road Salaheddine Cross - BP: 93599 Libya-Tripoli Telephone: +218 21 490 8893 - Fax: +218 21 491 8893  E-mail: info@esdf.ly Controlled by Muammar Qadhafis regime and potential source of funding for it 21.3.2011 2. Libyan Arab African Investment Company - LAAICO Site: http://www.laaico.com Company created in 1981 76351 Janzour-Libya. 81370 Tripoli-Libya Tel: 00 218 (21) 4890146  4890586 - 4892613 Fax: 00 218 (21) 4893800 - 4891867 Mail: info@laaico.com Controlled by Muammar Qadhafis regime and potential source of funding for it 21.3.2011 3. Gaddafi International Charity and Development Foundation Contact details of administration: Hay Alandalus  Jian St.  Tripoli  PoBox: 1101  LIBYA Telephone: (+218) 214778301 - Fax: (+218) 214778766; e-mail: info@gicdf.org Controlled by Muammar Qadhafis regime and potential source of funding for it 21.3.2011 4. Waatassimou Foundation Based in Tripoli. Controlled by Muammar Qadhafis regime and potential source of funding for it 21.3.2011 5. Libyan Jamahirya Broadcasting Corporation Contact details: tel: 00 218 21 444 59 26; 00 21 444 59 00; fax: 00 218 21 340 21 07 http://www.ljbc.net; mail: info@ljbc.net Public incitement to hatred and violence through participation in disinformation campaigns 21.3.2011 6. Revolutionary Guard Corps Implicated in repressive actions against demonstrators 21.3.2011 7. National Commercial Bank Orouba Street AlBayda, Libya Phone: +218 21-361-2429 Fax: +218 21-446-705 www.ncb.ly National Commercial Bank is a commercial bank in Libya. The bank was founded in 1970 and is based in AlBayda, Libya. It has locations in Tripoli and AlBayda, and operates branches in Libya. It is 100 % government-owned. 21.3.2011 8. Gumhouria Bank Gumhouria Bank Building Omar Al Mukhtar Avenue Giaddal Omer Al Moukhtar P.O. Box 685 Tarabulus Tripoli Libya Tel: +218 21-333-4035 +218 21-444-2541 +218 21-444-2544 +218 21-333-4031 Fax: +218 21-444-2476 +218 21-333-2505 Email: info@gumhouria-bank.com.ly Website: www.gumhouria-bank.com.ly Gumhouria Bank is a commercial bank in Libya. It is 100 % government-owned. The bank was created in 2008 through the merger of Al Ummah and Gumhouria banks. 21.3.2011 9. Sahara Bank Sahara Bank Building First of September Street P.O. Box 270 Tarabulus Tripoli Libya Tel: +218 21-379-0022 Fax: +218 21-333-7922 Email: info@saharabank.com.ly Website: www.saharabank.com.ly Sahara Bank is a commercial bank in Libya. It is 81 % government-owned. 21.3.2011